Citation Nr: 0101634	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional heart disability claimed to be due to heart 
operations performed at a VA medical center in January and 
April 1991.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

REMAND

The veteran had active service from October 1942 to August 
1943.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision that denied compensation 
under 38 U.S.C.A. § 1151 for additional heart disability 
claimed to be due to heart operations performed at a VA 
medical center in January and April 1991.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant (including notification of what evidence 
is required to substantiate a claim) and the duty to assist 
in developing the evidence.  This change in law is applicable 
to all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  Because of the change in the law, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for additional heart 
disability claimed to be due to heart 
operations performed at a VA medical 
center in January and April 1991.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for additional heart disability 
claimed to be due to heart operations 
performed at a VA medical center in 
January and April 1991.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



